          In the United States Court of Federal Claims
                                      No. 21-1186C
                                   (Filed: July 14, 2021)


                                             )
 SIERRA NEVADA CORPORATION,                  )
                                             )
                     Plaintiff,              )
                                             )
          v.
                                             )
 THE UNITED STATES,                          )
                                             )
                     Defendant,              )
                                             )
 and                                         )
                                             )
 SIKORSKY AIRCRAFT                           )
 CORPORATION,
                                             )
                     Defendant-              )
                     Intervenor.             )
                                             )


                              ORDER AND JUDGMENT

       For the reasons explained in the Court’s July 1, 2021 decision, Plaintiff’s Motion
for Judgment on the Administrative Record (ECF No. 23) is GRANTED, and
Defendant’s and Defendant-Intervenor’s Cross-Motions for Judgment on the
Administrative Record (ECF No. 22, 24) are DENIED. See ECF No. 44. In that decision,
the Court further ordered the government to propose terms of a permanent injunction
in consultation with the other parties. Id. at 24.

       On July 14, 2021, the government filed a status report, proposing permanent
injunction terms, which the other parties do not oppose. ECF No. 47.

         Accordingly, upon consideration of Plaintiff’s request for permanent injunctive
relief, the Court adopts the government’s unopposed proposed injunctive relief terms,
and ORDERS as follows:

       (1) The United States Air Force is hereby enjoined from awarding to Sikorsky
           Aircraft Corporation (“Sikorsky”) any delivery orders under the ID/IQ
         contract contemplated in the Justification & Approval (“J&A”) approved on
         January 19, 2021 to perform any new capability upgrades on the Combat
         Rescue Helicopter (“CRH”) after the earlier of either: (a) the Air Force
         awarding the orders necessary to commence the first three contemplated
         capability upgrades (a degraded visual environment (“DVE”) sensor and
         system, Global Positioning System Anti-Jam/Anti-Spoof (“GPS-AJ”)
         capability, and mobile user objective system (“MUOS”)), or (b) the Air Force
         receiving from Sikorsky the complete Technical Data Package (“TDP”) for the
         CRH aircraft in accordance with the terms of the CRH production contract.

      (2) The U.S. Air Force shall compete any work to accomplish additional
          capability upgrades on the CRH aircraft that are not already under contract
          prior to the earlier of (a) or (b) above, unless an exception to competition
          under 10 U.S.C. § 2304 applies and a separate J&A authorizing a sole-source
          award is approved.

The Clerk is directed to enter JUDGMENT accordingly.

      IT IS SO ORDERED.

                                               s/Matthew H. Solomson
                                               Matthew H. Solomson
                                               Judge




                                           2
